Citation Nr: 0838985	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  95-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition, to include as secondary to asbestos 
exposure.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected scar, residual laceration of the right 
upper eyelid, prior to August 30, 2002.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected scar, residual laceration of the right 
upper eyelid, beginning on August 30, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1994.  He had a continuous honorable character of 
service from September 1988 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the RO that 
denied service connection for a respiratory condition, to 
include as due to asbestos exposure, and granted service 
connection for a scar, residual laceration of the right upper 
eyelid and assigned a noncompensable evaluation.  

The Board remanded the case to the RO for further development 
in October 2004.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a chronic lung or pulmonary condition or 
asbestosis in service or thereafter.  

2.  The currently diagnosed dyspnea is not shown to be due to 
asbestos exposure or other event or incident of his period of 
honorable active service.  

3.  The service-connected scar, residual laceration of the 
right upper eyelid, prior to August 30, 2002, is productive 
of a 0.3 cm by 0.3 cm hyperpigmented atrophic scar of the 
upper right eyelid.  

4.  The service-connected scar, residual laceration of the 
right upper eyelid, beginning on and after August 30, 2002, 
is productive of a mild 3 mm by 4 mm oval, hyperpigmented, 
superficial scar that is smooth, stable and nontender to 
palpation; no restriction of function or adherence to 
underlying structures is found.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
dyspnea due to asbestos exposure or other disease or injury 
that was incurred in or aggravated by honorable active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107; 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected scar, residual 
laceration of the right upper eyelid, prior to August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118a, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001).

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected scar, residual 
laceration of the right upper eyelid, beginning on or after 
August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118a, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  Notice 
letters sent in September 2001 and May 2005 advised the 
veteran of the types of evidence needed to establish service 
connection to include what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  The May 2005 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability.  The veteran was 
informed of the necessity of providing evidence of the effect 
that the symptoms have on his employment and daily life in 
February 2007.  The February 2007 notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter further notified the veteran of the evidence needed to 
establish an effective date.  The March 1995 statement of the 
case, as well as the February 1996,  December 2003 and July 
2008 supplemental statements of the case and February 2006 
and May 2008 letters, provided rating criteria pertaining to 
scar regulations including both old and new criteria.  The 
claim was last readjudicated in July 2008.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing information 
and testimony, to include the impact of his disability on his 
functioning.  Thus, the veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	1.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

The veteran served in the Navy.  He reports being exposed to 
asbestos while on board of the U.S.S. Conyngham from March 
1989 to September 1990.  In a September 1995 hearing before 
the RO, the veteran testified that he had no problems prior 
to entering the military and that, after discharge, he began 
to complain about his condition.  He reported that he missed 
about 23 to 24 days of work due to his current disabilities 
since he began employment a year earlier.  

The veteran testified that his first ship in the military, 
the U.S.S. Conyngham, was over 35 years old and an old World 
War II ship.  He stated that, while putting out a fire on 
this ship, he inhaled some smoke before he was able to obtain 
a breathing apparatus.  He testified that his current 
respiratory problems include the inability to breathe deeply 
or correctly without pain.  The veteran was not currently 
seeing a physician for this condition.  

The veteran's discharge certificate and service records 
reflect that his military occupational specialty (MOS) was an 
operations specialist in the Navy.  Service treatment and 
personnel records reveal that the veteran was stationed on 
the U.S.S. Conygnham from March 1989 to October 1990.  

In a November 1988 Asbestos Medical Surveillance Program 
questionnaire, the veteran reported that, during his career, 
he was not exposed to dust during rip-out operations or other 
asbestos dust operations and did not work with asbestos or 
asbestos products.  However, in a November 1990 Asbestos 
Medical Surveillance Program questionnaire the veteran 
reported that, while he was not exposed to asbestos prior to 
service, he was exposed to asbestos during his Navy career 
for 5 months while aboard the U.S.S. Conyngham in the working 
spaces.  

The service treatment records reflect that the veteran 
complained of chest congestion, a non-productive cough and a 
runny nose related to a viral upper respiratory infection in 
July 1989.  In December 1992, the veteran complained of chest 
pain that increased with deep breathing.  He was treated for 
pneumonia in February 1993.  In a January 1994 report of 
medical history, the veteran reported problems with shortness 
of breath and pain or pressure in the chest.  The separation 
examination reflected no findings of a respiratory disorder.  

In an October 1994 VA examination, the veteran was diagnosed 
with a history of asbestos exposure.  The examiner noted the 
veteran's chest x-ray and pulmonary function studies were 
normal.  

The VA outpatient treatment reports reflect that a chest x-
ray taken in April 1997 revealed no infiltrates.  

In a September 2003 VA examination, the veteran reported 
having no chest pain or shortness of breath at the time or 
history of cough, phlegm or asthma.  He reported having upper 
respiratory infections in the winter time as well as a 
history of asbestos exposure in his ship though he was never 
diagnosed with pulmonary or pleural asbestosis.  

The examiner's interpretations of the pulmonary function 
studies, completed in September 2003, revealed a moderate 
restrictive defect without bronchodilator response.  The 
examiner listed moderate restrictive lung disease under his 
impression and ordered a computerized tomography (CT) scan of 
the chest.  An October 2003 CT scan of the chest revealed no 
evidence of interstitial fibrosis or findings to suggest 
asbestosis.  

In a May 2006 VA examination, the veteran reported exposure 
to asbestos while serving in the Navy aboard a ship.  He 
worked in "operations" and while in port he was a painter 
and preservationist.  The veteran also was deployed on a 
destroyer, guided missile ship and ammunitions ships.  He 
reported first having shortness of breath after he was 
discharged from active duty.  

An interpretation of the pulmonary function tests revealed 
mild restrictive defect and no bronchodilator response.  A 
May 2006 CT scan of the chest revealed no evidence of 
asbestos exposure or pulmonary fibrosis.  The examiner 
diagnosed the veteran with dyspnea and opined that this 
condition was less likely than not related to his military 
service.  

Given the above, the Board finds that the veteran does not 
have asbestosis or an asbestos related respiratory disorder.  
In this regard, the Board notes that the veteran is currently 
diagnosed with dyspnea, however, dyspnea alone does not 
constitute a disability for which service connection may be 
granted as it is only a symptom of a respiratory disorder and 
not a disorder itself.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (e).  

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

After a review of the record, the Board concludes that 
service connection for asbestosis is not warranted.  In light 
of the provisions of M21-1 and given the veteran's military 
occupational specialty, the Board notes that exposure to 
asbestos was not likely.  However, taking into account that 
the veteran reported while in service that he was exposed to 
asbestos, even assuming the veteran was exposed to asbestos 
in service, since there is no objective finding that the 
veteran has a current disability that can be linked to the 
reported asbestos exposure.  

Moreover, the May 2006 VA examiner opined that the veteran's 
current dyspnea was less likely than not related to the 
veteran's military service.  Thus, there is no competent 
medical evidence establishing a nexus between any current 
respiratory disease and an in-service injury or event, 
including asbestos exposure.  Therefore, absent a current 
disability that is related to service, the Board finds that 
the preponderance of evidence is against the veteran's claim.  

The Board acknowledges the veteran's statements that his 
current condition is related to asbestos exposure while in 
service aboard a naval ship and that he was exposed to 
asbestos during a fire aboard that ship.  Although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding a medical diagnosis or an opinion as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


	2.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where the veteran has expressed dissatisfaction with the 
assignment of an initial noncompensable rating following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is currently assigned a noncompensable disability 
rating for a scar, residual laceration of the right upper 
eyelid under the provisions of Diagnostic Code 7805, 
pertaining to other scars.  38 C.F.R. § 4.118 (2001); 38 
C.F.R. § 4.118 (2008).  

The Board observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective non August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

Because the veteran filed his claim of service connection for 
a scar, residual laceration of the right upper eyelid on 
March 22, 1994, the Board is required to consider the claim 
in light of both the former and revised schedular criteria in 
order to determine whether a higher initial disability rating 
is warranted for that disability.  

The General Counsel for VA has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for the periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Under the former Diagnostic Code 7800, in effect prior to 
August 30, 2002, for disfigurement of the head, face or neck, 
a slight disfigurement was rated as 0 percent.  A 10 percent 
disability rating requires moderately disfiguring scars.  

A 30 percent disability rating requires a disfiguring scar 
that is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent disability rating requires a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  

The revised Diagnostic Code 7800, effective August 30, 2002, 
provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under the former Diagnostic Code 7803, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that were superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

The revised Diagnostic Code 7803, effective August 30, 2002, 
provides a 10 percent rating for superficial unstable scars.  
Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  

Under the former Diagnostic Code 7804, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that are superficial, tender and painful on objective 
demonstration.  Note provides that a 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The revised Diagnostic Code 7804, effective August 30, 2002, 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7804 also directs the rater to see 38 C.F.R. 
§ 4.68 (amputation rule).  Id.

Under the former Diagnostic Code 7805, in effect prior to 
August 30, 2002, other scars are evaluated based on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

The revised Diagnostic Code 7805, effective August 30, 2002, 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  

A July 1994 VA examination of the veteran's scar noted a 0.3 
cm by 0.3 cm hyperpigmented atrophic scar of the right upper 
eye lid and the veteran was diagnosed with the same.  He 
complained of a fluttering and itching of the right eyelid.  

In a September 2003 VA examination, the veteran denied any 
significant medical history and reported breaking his glasses 
while in basic training.  An examination of the eye revealed 
a mild scar on the right upper eyelid and veteran was 
diagnosed with the same.  

In a June 2007 VA examination, the veteran complained of 
frequent twitching in the right eyelid and pain around the 
scar site.  An examination of the skin on the right upper 
eyelid revealed a 3 mm by 4 mm oval, hyperpigmented, 
superficial scar.  The scar was smooth and nontender to 
palpation.  

There was no restriction of movement caused by the scar or 
adherence to underlying structures.  The scar was stable.  
The examiner also noted a 1 mm pruritic and a 3 mm by 3 mm 
circular, mildly hyperpigmented scar lateral to the right 
eyebrow with the same characteristics as the eyelid scar.  
The veteran was diagnosed with a scar, right eyelid.  

The examiner concluded that the total body surface involved 
was less than 1 percent, the total body exposed body surface 
area involved was less than 1 percent and there was no 
significant disfigurement.  

Based on the foregoing, the Board concludes that a 
compensable evaluation for the veteran's scar, residual 
laceration of the right upper eyelid is not warranted at any 
time prior to August 30, 2002, under former Diagnostic Codes 
7800, 7803, 7804 and 7805, as the objective medical findings 
of record do not reflect the scar was moderately disfiguring, 
superficial and poorly nourished with repeated ulceration, 
superficial, tender and painful on objective demonstration or 
was productive of a limitation of function of the eyelid.  

In this regard, the Board notes that the objective evidence 
prior to August 30, 2002 reflects that the veteran's scar was 
0.3 cm by 0.3 cm, hyperpigmented and atrophic and accompanied 
by complaints of itching and fluttering of the eyelid.  
Therefore a higher evaluation for the veteran's scar, 
residual laceration of the right upper eyelid, is not 
warranted for the period prior to August 30, 2002.  

Having carefully considered the evidence of record, the Board 
also concludes that a compensable evaluation for the 
veteran's scar, residual laceration of the right upper 
eyelid, is not warranted under either the former or revised 
rating criteria.  In considering both the former and revised 
Diagnostic Codes the Board finds that the veteran's scar was 
not productive of moderate disfigurement under former 
Diagnostic Code 7800, nor would it be considered a 
disfiguring scar under the revised Diagnostic Code 7800 as 
the scar does not meet the defined criteria for 
disfigurement.  

Similarly, in considering both the former and revised 
Diagnostic Codes 7803, 7804 and 7805, the objective evidence 
of record from August 30, 2002, does not reflect that 
veteran's scar of the right upper eyelid is superficial and 
poorly nourished with repeated ulceration, superficial and 
unstable, superficial, tender and painful on objective 
demonstration, painful on examination or limits the function 
of the eyelid.  

In this regard the Board notes that objective medical 
findings of record from August 30, 2002, evaluate the scar on 
the right upper eyelid as mild, 3 mm by 4 mm, oval, 
hyperpigmented, superficial, stable, smooth, and nontender to 
palpation with no restriction of range of motion and no 
adherence to underlying structures.  As such, the Board finds 
that a higher evaluation for the veteran's scar, residual 
laceration of the right upper eyelid, is not warranted from 
August 30, 2002.  

In summary, for the reasons and bases expressed, the Board 
concludes that a compensable disability rating for scar, 
residual laceration of the right upper eyelid, is not 
warranted at any time prior to or beginning on August 30, 
2002.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a respiratory condition, to include as 
secondary to asbestos exposure, is denied.  

An initial compensable evaluation for the service-connected 
scar, residual laceration of the right upper eyelid, prior to 
August 30, 2002, is denied.  

An initial compensable evaluation for the service-connected 
scar, residual laceration of the right upper eyelid, 
beginning on or after August 30, 2002, is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


